Citation Nr: 0714809	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  98-08 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder. 

2.  Entitlement to service connection for bilateral hip 
disorder. 

3.  Entitlement to service connection for bilateral elbow 
disorder.

4.  Entitlement to service connection for low back disorder, 
claimed as back pain with numbness and tingling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from August 1964 to May 
1968, March 1969 to March 1972 and from November 1973 to 
February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, wherein the RO, in part, denied 
service connection for bilateral knee, hip and elbow pain, 
and back injury with tingling and numbness.

Also on appeal from the July 1997 decision were issues of 
entitlement to service connection for an abnormal 
electrocardiogram, high cholesterol low/high VLDR (serum), 
high carbon dioxide (serum) and high VSC hematology.  The 
Board denied these claims in a July 2003 decision.

In July 2003, the Board remanded the claims for service 
connection for right knee, bilateral hip and elbow disorders 
and back injury with tingling and numbness, to the RO for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate consideration.  

In an August 2000 decision, the Board noted that the veteran 
had raised the issues of entitlement to service connection 
for ringworm on both legs and left-side injury in March and 
August 1997, respectively, and referred these issues to the 
RO for adjudication.  These issues have not yet been 
adjudicated, and are again referred to the RO.

The veteran resides overseas, and jurisdiction has been 
transferred to the Washington D.C. RO.

The issue of entitlement to service connection for low back 
disorder, claimed as low back pain with numbness and 
tingling, will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has osteoarthritis of the right knee, hips and 
elbows that is etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the 
right knee, hips and elbows have been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims for service connection for right knee and 
bilateral hip and elbow disorders that could not be 
substantiated through such notice and assistance).  

In view of the Board's decision to award service connection 
for the aforementioned disabilities, the veteran does not 
further assistance is unnecessary to aid the veteran in 
substantiating these claims.  

II.  Pertinent Service Connection Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary. 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).




III.  Analysis

With regard to the elements of service connection, service 
medical records reflect that the veteran sought treatment on 
various occasions for most of the disabilities on appeal.  A 
March 1980 treatment report reflects that the veteran 
reported having injured his right knee while running.  At 
that time, a physical evaluation of the right knee was within 
normal limits.  An assessment of mild sprain to the right 
lateral meniscus was recorded.  The veteran was given an Ace 
wrap to re-enforce his muscles.  A December 1982 treatment 
report reflects that the veteran stated that he had injured 
his right elbow after he fell down the stairs.  A physical 
evaluation of the right elbow showed ecchymosis with minimal 
swelling.  There was no limitation of movements of the right 
forearm.  X-rays of the right elbow were negative.  An 
assessment of sprain, right elbow was entered.  

In June 1984, the veteran sustained a laceration to the right 
flexor carpi ulnaris as a result of a puncture wound from a 
bamboo stick.  Over the following months, a dressing was 
applied to the wound and it healed well.  A January 1997 
retirement examination report reflects that the veteran's 
lower extremities were reported as "normal."  The veteran's 
upper extremities were found to have been "abnormal" due to 
an un-related disability.  On a January 1997 Report of 
Medical History, the veteran indicated that he had had 
swollen or painful joints and arthritis, rheumatism, or 
bursitis.  He indicated that his health was "fair."  The 
examining physician reported that the veteran had 
intermittent bilateral posterior hip and bilateral elbow 
pains.  

In addition, the veteran has reported symptoms and treatment 
relating to the claimed disabilities during service.

The remaining questions involves whether there are current 
disabilities and a causal relationship between any current 
disorders and the veteran's military service.

An April 1997 VA examination report contained the following 
diagnoses:  (1)  Intermittent dull and nagging bilateral hip 
pain, representing bilateral hip strain; (2)  Status 
following right knee sprain with occasional residuals right 
knee sprain; and (3) Bilateral elbow pain, probably elbow 
strain; status-post laceration of left forearm with current 
symptomatolgy.  

On VA examination in March 2001, X-rays of the knees, hips, 
and elbows were reported as normal.  A VA physician, however, 
diagnosed osteoarthritis of the "knee/hip/elbow."  

In October 2001, the veteran was re-examined by the VA 
physician, who had conducted the March 2001 VA examination.  
At that time, the veteran gave a history of having injured in 
knees in "80" while running.  He also related that he had 
hip pain, right greater than left with daily bilateral 
achiness that intermittently increased.  The VA examiner 
noted the veteran's history of an acute injury to the elbows 
in 1973.  After a physical evaluation, the VA examiner 
diagnosed the veteran as having a history and physical 
evaluation that was consistent with mild osteoarthritis of 
the knee, hips and elbows that was likely related to service 
and service requirements.  The VA examiner stated that he had 
reviewed the veteran's records in formulating his diagnosis 
and opinion.  

The 2001 examinations provide competent evidence of current 
disability and of a link between the current disability and 
service.  While the X-ray examinations were reportedly 
normal, the examiner reportedly reviewed these examinations 
and must have found evidence of arthritis in order to make 
that diagnosis.

An August 2006 examination yielded finding only of 
arthralgias, but the examiner reported that very few medical 
records were available, and there is no indication that X-
rays were made or reviewed.  The examiner did not provide an 
opinion as to the etiology of any current disability.

The most probative opinion is that the veteran has X-ray 
evidence of arthritis in the claimed joints.  There are no 
opinions against the October 2001 VA examiner's conclusion 
that the osteoarthritis of the right knee, hips and elbows is 
likely related to service. Additionally, the veteran has 
reported having chronic right knee and bilateral hip and 
elbow disorders since his discharge from military service in 
February 1997.  It cannot be stated that the preponderance of 
the evidence is against the claims of service connection for 
right knee and bilateral hip and elbow disorders.

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection is warranted for 
osteoarthritis of the right knee, hips and elbows. 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for osteoarthritis of the right knee, hips 
and elbows is granted.


REMAND

The veteran maintains that his current low back disability, 
claimed as back pain with numbness and tingling, had its 
onset during military service and that it has continued since 
that time.

In support of the foregoing, service medical records reflect 
that the veteran received treatment in May 1976 for back 
pain.  At that time, the veteran gave a history of having 
back pain for the previous month.  He denied any history of 
an injury [to the spine].  An examination of the spine was 
"normal."  An impression of "strained muscles" was 
recorded.  In August 1976, the veteran was seen for a hurt 
lower back as a result of bending one day previously.  At 
that time, an evaluation of the back revealed no physical 
abnormalities.  The veteran was instructed to apply hot packs 
to the lower back and to perform back exercises.  A January 
1997 retirement examination report reflects that the 
veteran's spine was reported as "normal."  On a January 199 
Report of Medical History, the veteran indicated that he had 
had swollen or painful joints and arthritis, rheumatism, or 
bursitis.  He denied having any recurrent back pain.  He 
described his health as "fair." 

The crux of the veteran's claim for service connection for 
low back disorder, claimed as low back pain with numbness and 
tingling, hinges on whether there is any medical evidence 
establishing an etiological relationship between any current 
low back disorder and the appellant's military service.  To 
that end, in October 2006 a VA physician opined, after 
conducting a physical examination of the appellant in August 
2006, that a review of the claims files was devoid of any 
specific instances where the veteran had sought treatment for 
back pain during service.  Thus, the VA examiner concluded in 
October 2006 that without such information it was impossible 
to state that any back condition was related to [the 
veteran's] service-connected activities.   

The VA examiner's unfavorable October 2006 nexus opinion is 
based on an inaccurate factual premise, i.e., an absence of 
any subjective complaints of back pain during service.  On 
the contrary, and as noted in the preceding paragraphs, 
service medical records specifically reflect that the veteran 
received treatment for low back pain and that he reported 
having hurt his low back as a result of "bending" in May 
and August 1976, respectively.  These in-service notations 
referable to the veteran's low back, along with the veteran's 
consistent statements that his current low back disorder had 
its onset during service, trigger VA's duty to provide an 
examination.  See Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence demonstrates "some casual connection between his 
disability and his military service").

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
claim for service connection for low back disorder, claimed 
as back pain with numbness and tingling, is necessary.  In 
this regard, a medical opinion in conjunction with the review 
of the entire record and examination of the veteran is 
warranted to indicate whether or not the veteran's low back 
disorder is related to his military service.  38 C.F.R. § 
3.159(c)(4)(2006).

The October 2006 reviewer commented that it was not possible 
to answer some of the posed questions, without having the 
veteran present.  The Court has imposed a fairly stringent 
duty on VA to eliminate reported barriers to rendering an 
opinion.  See Daves v. Nicholson, No. 05-0189 (Mar. 12 2007) 
(examiner's opinion that he could not render an opinion 
without an autopsy, raised the possibility that VA's duty to 
assist would require that it provide an autopsy).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Schedule the veteran for an 
orthopedic examination to determine if 
he currently has a low back disorder 
that is attributable to his military 
service.  The pertinent contents of the 
claims files including a copy of this 
remand should be reviewed by the 
examiner in conjunction with the 
examination.
    
The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that current low back disorder began in 
service, that arthritis of the lumbar 
spine was manifested to a compensable 
degree within a year of his service 
discharge in February 1997, or that 
current any low back disorder is 
related to a disease or injury in 
service, to specifically include 
service medical records, dated in May 
and August 1976, reflecting an 
assessment of low back strain and that 
the appellant reported having injured 
his back while bending, respectively. 
The examiner should provide a rationale 
all opinions.

2.  Then the AMC or RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
AMC or RO should issue a supplemental 
statement of the case (SSOC).  The case 
should be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


          Department of Veterans Affairs


